PCIJ_AB_68_PajzsCsakyEsterhazy_HUN_YUG_1936-12-16_JUD_01_ME_00_FR.txt. 1936.
Le 16 décembre.
Rôle général
nos 65 et 66.

COUR PERMANENTE DE JUSTICE INTERNATIONALE

ANNÉE JUDICIAIRE 1936

16 décembre 1936.

AFFAIRE PAJZS, CSAKY, ESTERHAZY

Réforme agraire en Yougoslavie. Accords de Paris du 28 avril
1930.

Sentences du Tribunal arbitral mixte hungaro-yougoslave du
22 juillet 1935. Appel interjeté contre ces sentences devant la Cour
permanente de Justice internationale en vertu de l'article X de
l'Accord IT de Paris; conditions de recevabilité de cet appel ; sens
des expressions « procès visés par l’article premier » de l'Accord II

de Paris et « procès à propos de la réforme agraire ».

Divergence sur l'interprétation et application des Accords IT et
Ill de Paris; demande introduite à ce sujet, à titre subsidiaire,
sur la base de l’article XVII de VAccord IT et de l'article 22 de
l'Accord III. Prétendu refus du Gouvernement yougoslave de payer
directement aux ressortissants hongrois touchés par la réforme agraire
en Yougoslavie, les indemnités d'expropriation dites « locales ».
Régime consacré à l'égard de ces ressortissants par les Accords
de Paris.

ARRÊT

Présenis: Sir CECIL Hurst, Président ; M. GUERRERO, Vice-Prést-

dent; le comte: RosTworowskI, MM. FROMAGEOT, DE
BUSTAMANTE, ALTAMIRA, ANZILOTTI, NEGULESCO, Jhr.
VAN Eysinca, MM. Nacaoxa, Hupson, HAMMARSKJOLD,
juges; MM. DE TomcsAnyr et Zoriti¢, juges ad hoc.
31 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

Dans l'instance introduite en recours contre les sentences ren-
dues, le 22 juillet 1935, par le Tribunal arbitral mixte hungaro-
yougoslave dans les affaires nos 749, 750 et 747 (Pajzs, Csdky
et Esterhazy contre l'État yougoslave),

entre

le Gouvernement royal de Hongrie, représenté par M. L. Gajzago,
comme agent,

et

le Gouvernement royal de Yougoslavie, représenté par M. S.
Stoykovitch, comme agent,

La Cour,
ainsi composée,
rend l'arrêt suivant :

Par requête introductive d'instance, datée du 1er décembre 1935
et déposée le 6 décembre au Greffe de la Cour, conformément à
l'article 40 du Statut et à l’article 35 du Règlement de la Cour
(textes alors en vigueur), le Gouvernement royal de Hongrie a
introduit devant la Cour une instance concernant les sentences du
Tribunal arbitral mixte hungaro-yougoslave ci-dessus mentionnées.
Afin d'établir la compétence de la Cour, le requérant invoque les
clauses compromissoires inscrites soit à l’article X de l’Accord II
signé à Paris le 28 avril 1930 (qui a trait au règlement des ques-
tions relatives aux réformes agraires et aux tribunaux ‘arbitraux
mixtes), soit à l’article XVII dudit Accord et à l’article 22 de
l’Accord III signé à la même occasion (et qui concerne l’organisa-
tion et le fonctionnement d’un Fonds agraire dit « Fonds A»); le
requérant invoque aussi « très subsidiairement et par pure précau-
tion » la « disposition facultative de l’article 36 du Statut de la
Cour ».

Aux termes de la requête, « l’objet du différend » est, d'une part,
les sentences par lesquelles le Tribunal arbitral mixte hungaro-yougo-
slave a « rejeté sa compétence » dans les affaires 749, 750 et 747
(Pajzs, Cséky, Esterhdzy contre l’État yougoslave), d’autre part,
« et seulement subsidiairement », « l'attitude que le Royaume de
Yougoslavie a considéré bon de prendre » dans le litige qui serait
né de ce que la Yougoslavie aurait refusé 4 tous les ressortissants
hongrois, y compris ceux qui ne sont pas admis à toucher du
Fonds agraire une indemnité supérieure, le bénéfice du régime natio-
nal en matiére d’indemnité pour expropriation par application de
la réforme agraire introduite dans ce pays.
32 A/B 68. — AFFAIRE PAJZS, CSÂKY, ESTERHAZY

Après un exposé succinct des faits qui ont donné naissance au
recours devant la Cour, la requête désigne « la chose demandée »
en signalant que le Gouvernement royal de Hongrie a l'intention
de conclure à ce qu’il plaise à la Cour, statuant en vertu de l’arti-
cle X de l’Accord II, « de bien vouloir réformer lesdites sentences »
et de demander, subsidiairement, à la Cour de bien vouloir, statuant
en vertu de l’article XVII de l’Accord IT et de l’article 22 de
l'Accord III, « interpréter et faire appliquer les Accords de Paris .…
de sorte qu’il soit remédié à l'attitude » susindiquée de ‘la’ Yougo-
slavie, ainsi que condamner le Gouvernement de ce pays à « faire
participer tous les ressortissants hongrois ayant subi la réforme
agraire en Yougoslavie et ne participant pas aux bénéfices du Fonds
agraire, également à toutes les autres personnes se trouvant en
situations pareilles, sans discrimination, au régime national quant
au paiement des indemnités locales pour leurs terres expropriées
au cours de sa réforme agraire ». |

D'après la requête introductive d'instance devant la Cour, les
sentences en question du Tribunal arbitral mixte hungaro-yougo-
slave du 22 juillet 1935 ont été notifiées à l'agent du Gouverne-
ment hongrois près ledit tribunal le 7 septembre 1935 ; ceci n’a pas
été contesté de la part du Gouvernement yougoslave. Il s’ensuit
que le recours devant la Cour a été exercé « dans un délai de
trois mois à dater de la notification » faite à l’agent du Gouverne-
ment royal hongrois des sentences attaquées par ce Gouvernement
en vertu de l’article X de l'Accord II.

Le 6 décembre 1935, la requête introductive du Gouvernement
hongrois fut notifiée au Gouvernement yougoslave par l'entremise
du ministre de Yougoslavie aux Pays-Bas. Le 12 décembre 1935,
elle fit l’objet des communications, visées aux articles 40 du Statut
et 36 du Règlement (textes alors en vigueur), à tous les États
admis à ester devant la Cour. En outre, le 11 décembre 1935,
le Greffier avertit, conformément aux articles 63 du Statut et 66
du Règlement, les États signataires, avec la Hongrie et la Yougo-
slavie, du Traité de paix de Trianon du 4 juin 1920 et des Accords II
et III de Paris du 28 avril 1930, de l’introduction, par le Gou-
vernement royal de Hongrie, de l'instance dont il s’agit. Eu égard
à ces notifications, les Gouvernements de Roumanie et de Tchéco-
slovaquie, se prévalant des dispositions de l’article 44 du Règlement
{ancien texte, art. 42}, ont. demandé à obtenir communication
des pièces de la procédure écrite en l’affaire. Du consentement des

x

Parties en cause, il a été donné suite a cette demande.

La Cour ne comptant sur le siége aucun juge de la nationalité
des Parties, les Gouvernements hongrois et yougoslave se sont
prévalus de leur droit, aux termes de l’article 31 du Statut, de
nommer chacun un juge.

Par ordonnance du 12 décembre 1935, le Président de la Cour —
celle-ci ne siégeant pas — a fixé au 20 janvier 1936 le délai pour

6
33 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

la présentation par le Gouvernement hongrois de son Mémoire dans
l'affaire ; il a également fixé les délais pour le dépôt des autres
pièces de la procédure écrite. Ceux-ci furent prolongés par une
ordonnance de la Cour du 22 février 1936, le délai pour la présen-
tation par le Gouvernement yougoslave de son Contre-Mémoire étant,
en définitive, fixé au 5 mars 1936.

Dans son Mémoire, présenté dans le délai fixé ainsi qu'il est dit
ci-dessus, le Gouvernement hongrois formule comme suit ses conclu-
sions :

« Plaise à la haute Cour:

A) 1° Accepter l'appel; |

2° Dire et juger, comme de droit, à la suite de l’appel accepté,
de préférence, réformer les trois sentences en question, en
déclarant le Tribunal arbitral mixte compétent pour juger
des requêtes des ressortissants hongrois, en motivant ample-

ment son arrêt et obligeant le Tribunal arbitral mixte de se
conformer à ses considérants ;

B) Subsidiairement ou Cumulativement, selon jugement de la
haute Cour:

1° Dire et juger, en général, quelle serait la juste interpréta-
tion et la juste application des Accords II et III de Paris,
et remédier entièrement à l'attitude du Royaume de Yougo-
slavie qui, en ce moment, refuse — soit par sa législation
intérieure, ayant trouvé expression à l’article 1r, alinéa 3,
de sa loi du 26 juin 1931, soit par l'interprétation erronée
de cette disposition législative par ses autorités administra-
tives, à quoi il dit, pourtant, avoir procédé par l’auto-
risation et en conformité des Accords II et III de Paris
— à tous les ressortissants hongrois, par un tout nouveau
traitement, différentiel et inattendu, imprévu dans les
Accords II et III de Paris, la reconnaissance de son obli-
gation de payer les sommes leur dues, par application à
eux du traitement national de ses lois intérieures pour des
terres leur expropriées au cours de sa réforme agraire, au
lieu de procéder ainsi exclusivement dans les cas de ressor-
tissants hongrois ayant présenté des réclamations pour les
mêmes terres devant le Tribunal arbitral mixte, et ayant
été reconnus avec leurs réclamations par des sentences du
Tribunal arbitral mixte, aux termes des Accords II et III
de Paris, contre le Fonds agraire ;

Condamner, spécialement, le Royaume de Yougoslavie :

a) à tenir son attitude et ses procédés dans tous les cas en
stricte conformité à telle juste interprétation et application
34 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

des Accords II et III de Paris et aux droits qu’ils
présupposent ;

b) à réparer les dommages et rembourser les frais et débours
causés à des ressortissants hongrois par son attitude et ses .
procédés actuels, injustifiés par lesdits Accords II et IIT
de Paris.

C) Dire et juger que le Royaume de Yougoslavie est obligé d’indem-
niser aussi le Gouvernement du Royaume de Hongrie de tous
les frais et débours par celui-ci encourus en vue de remédier
à la situation de ses ressortissants, dont le Royaume de
Yougoslavie était, malgré avertissement, la cause, y compris
les frais et débours de la présente affaire devant la haute
‘Cour. » -

Dans le délai prévu pour le dépôt du Contre-Mémoire, le Gouver-
nement yougoslave présenta une pièce intitulée « Contre-Mémoire du
Gouvernement yougoslave contenant l’Acte introductif de l’excep-
tion, [acte] présenté à la Cour permanente de Justice internatio-
nale dans l'affaire de l'appel du Gouvernement hongrois contre les
trois sentences nos 747, 749 et 750 du Tribunal arbitral mixte hun-
garo-yougoslave ». Cette pièce oppose, en premier lieu et «avant
l'entrée dans le fond», certaines exceptions aux conclusions du
Mémoire hongrois ; en second lieu, et « afin .... d’éviter tout nouvel
ajournement de la procédure dans le cas où la Cour serafit] d’avis
qu'elle peut entrer dans l’examen du fond même de l'affaire», elle
soumet à la Cour un « exposé général » visant le fond. Le Contre-
Mémoire aboutit aux conclusions suivantes :

« Plaise à la Cour:

1. Dire et juger, avant tout examen de fond, que l’appel du
Gouvernement royal de Hongrie contre les trois sentences du
Tribunal arbitral mixte hungaro-yougoslave est irrecevable et
contraire à l’article X de l'Accord II de Paris;

_ 2: Dire et juger, avant tout examen de fond, que la demande
du Gouvernement hongrois pour obtenir V’interprétation géné-
rale des Accords II et III de Paris par la Cour est irrecevable,
par suite de l’inaccomplissement des conditions essentielles posées
par l’article XVII de l'Accord II et l’article 22 de l’Accord iI;

3. Subsidiairement, dire et juger que l'appel du Gouvernement
hongrois en vertu de l’article X de l’Accord IT est mal fondé
et confirmer les trois sentences du Tribunal arbitral mixte
hungaro-yougoslave ;
35 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

4. Subsidiairement, dire et juger que les trois sentences du
Tribunal arbitral mixte hungaro-yougoslave sont conformes à la.
juste interprétation des Accords de Paris;

5. Condamner le Gouvernement royal de Hongrie à rembour-
ser au Gouvernement royal de Yougoslavie tous les frais et
dépens encourus dans le procès actuel. »

Saisie de cette pièce, la Cour a rendu, le 10 mars 1936, une ordon-
nance par laquelle, considérant qu’il y avait lieu « de regarder ledit
Contre-Mémoire comme introduisant une exception préliminaire » au
sens de l’article 38 du Règlement (texte alors en vigueur), et que,
du fait de la présentation de cette exception préliminaire, « la
procédure sur le fond était suspendue », elle fixa au 3 avril la date
d'expiration du délai dans lequel le Gouvernement hongrois pouvait
présenter un exposé écrit contenant ses observations et conclusions
sur l'exception ; dans les considérants de l’ordonnance, elle déclara,
en outre, qu'elle regardait la pièce présentée par le Gouvernement
yougoslave dans le délai fixé pour le dépôt du Contre-Mémoire,
comme constituant « déjà .... un Contre-Mémoire sur le fond »,

La procédure écrite au sujet des exceptions yougoslaves fut ter-
minée par le dépôt, dans le délai fixé, de cet exposé, qui concluait
à ce qu’il plaise à la Cour de rejeter les exceptions, se déclarer
compétente et ordonner la poursuite de la procédure sur je fond.

A la suite de débats oraux tenus les 29 et 30 avril et les ret, 4,
5 et 6 mai 1936, la Cour rendit, le 23 mai 19361, une ordonnance
dans laquelle, invoquant l’article 62, alinéa 5, du Règlement actuel-
lement en vigueur, elle a « joint les exceptions opposées par le
Gouvernement yougoslave au fond de l’instance introduite par la
requête du Gouvernement hongrois enregistrée au Greffe le 6 décem-
bre 1935 pour être statué par un seul et même arrêt sur les-
dites exceptions [les exceptions formulées dans le Contre-Mémoire
yougoslave] et, éventuellement, sur le fond ». A la même occasion,
la Cour fixa de nouveaux délais, expirant les 3 juillet et 14 août
1936, pour la présentation des Réplique et Duplique sur le fond.

Dans son ordonnancé du 23 mai 1936, et eu égard au fait que,
pour établir la compétence de la Cour, le Gouvernement hongrois
avait invoqué « très subsidiairement » la disposition facultative de
l’article 36 du Statut, la Cour rappelle ce qui suit:

Si la Hongrie a renouvelé, le 30 mai 1934, pour une période de
cinq ans à dater du 13 août 1934, la déclaration d’acceptation

qu’elle avait apposée à cette disposition, la Yougoslavie n’y avait
apposé, le 16 mai 1930, qu'une déclaration d’acceptation valable

1 Publications de la Cour, Série A/B., fasc. n° 66.

9
36 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

pour une période de cing ans à dater du 24 novembre 1930 ; or,
cette déclaration n'ayant pas été renouvelée, la Yougoslavie avait.
cessé d’être liée par la disposition facultative le 6 décembre 1935,
date de la présentation de la requête du Gouvernement hongrois;
la Cour a d’ailleurs constaté que les Parties étaient d’accord sur ce:
point.

Les dernières pièces de la procédure écrite sur le fond furent
présentées dans les délais prévus. La Réplique hongroise « résume
et précise » ainsi qu’il suit les conclusions du requérant :

« Plaise à la haute Cour:
I. Rejeter les exceptions préliminaires de l’État défendeur ;
Se déclarer compétente ;

II. A) x. Accepter l’appel en vertu de l’article X de l’Accord II;
2. Dire et juger, comme de droit, alternativement, que:

a) — (à savoir si les sentences attaquées sont consi-
dérées des sentences de compétence), — le Tribunal
arbitral mixte est compétent et les requêtes des requé-
rants hongrois recevables par lui afin d’être jugées
conformément à l’article 250 du Traité de Trianon, à
l’applicabilité duquel en l'espèce, ni à raison d’incom-
pétence ni à raison de forclusion, aucune disposition
des Accords de Paris ne s'oppose: ni les dispositions
concrètes de ces Accords ni toute leur raison d’être,
se ‘laissant dégager des circonstances de leur naissance
et de la manière de leur rédaction, ne réglant que ce
en quoi l'application des règles de droit déjà précé-
demment en vigueur doit subir quelque modification ;
et ce n’est qu'au cas de certaines réclamations d’une
autre nature que celles dont il s’agit; les dispositions
des Accords laissent sous tous les autres rapports, par
leur silence même, le droit positif préexistant intact ;
spécialement ne s’opposent en l'espèce à l’applicabilité de
l’article 250 du Traité de Trianon: les articles I, VII,
XIII (ni même l’art. XVI et tout ce qui s’y rattache,
tel qu'il a été déjà interprété et appliqué par le Tribu-
nal arbitral mixte dans des procés précédents, dits de
la premiére série, par des sentences inappelables et
ayant acquis force de la chose jugée), ni le Préambule
de l'Accord IT; ce dernier démontre même expressé-
ment, pour tout fait non réglé dans les Accords, comme
en l'espèce, le maintien du droit préexistant, sauf leurs
libres interprétations, réservées de part et d’autre; à
l’applicabilité de l’article 250 ne s'oppose pas non plus
l’article ro de l’Accord III;

10
37

II

A/B 68. —- AFFAIRE PAJZS, CSÂKY, ESTERHAZY

b) — (à savoir si les sentences sont considérées des
sentences de fond) — la Cour juge elle-même en appel
de la totalité des questions, soit préliminaires, comme
ci-dessus, soit de fond ; de préférence, elle réforme, dans
ce cas, les sentences attaquées en appel, selon tout
droit positif pertinent, coutumier ou conventionnel, en
appliquant elle-même, en l’espèce, spécialement l’article 250
du Traité de Trianon et les dispositions des Accords II
et III, en disant que l'interruption et le refus, aux
requérants, du régime national quant à la délivrance des
indemnités locales à allouer à tous propriétaires, après
application des mesures proprement agraires à leurs
biens, selon le droit interne, soit sous forme de fer-
mages ou intérêts soit sous forme de capitaux au
comptant ou en obligations, ne sont pas conformes à
ces dispositions, quoiqu’exercés prétendument, en appli-
cation des dispositions, ou tout au moins en interpré-
tation, adoptée par les autorités yougoslaves, des disposi-
tions de l’article 11, alinéa 3, ou peut-être aussi alinéa 4,
de la loi yougoslave du Ig juin 1932, concernant la
liquidation de la réforme agraire; car les requérants
actuels n’appartiennent pas au groupe des requérants
hongrois d’un autre type de procés et effectivement
admis contre le Fonds agraire en vue d’indemnités
même supérieures aux indemnités nationales qu’ob-
tiennent ces derniers aussi, par le Fonds, englobées dans
leurs indemnités supérieures ; ce refus priverait ainsi
les requérants actuels, sans aucune action ou omission
de leur part et sans aucune autre raison, de toute
indemnité quelconque pour leurs biens enlevés, ce
qui n’est prévu dans aucune disposition des Accords IT
et III, ne pouvant, pourtant, se produire en droit,
à moins de disposition expresse à cet effet; ce refus
constitue un traitement discriminatoire à leur égard
en face de tous les autres intéressés, même de tous les
autres ressortissants hongrois, — ce qui serait incom-
préhensible, ces autres étant, par les Accords, reconnus
légitimés à des indemnités même bien supérieures aux
indemnités nationales, — de même qu’en face de tous
les ressortissants yougoslaves ; ce refus se réalise par
la rétention de numéraires et d’autres valeurs dus à
ces ressortissants hongrois et se présente ainsi comme
une mesure de « disposition » défendue, en elle-même,
par l'article 250 du Traité de Trianon, et encore a
double titre, étant, en l'espèce, en même temps, comme
ci-dessus relevé, une mesure discriminatoire à l'égard
des ressortissants yougoslaves; or, la violation de
l’article 250 du Traité de Trianon implique aussi la
38 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

compétence du Tribunal arbitral mixte, pleinement
dévolue en appel à la Cour; quant au fond, l’article 250
exige toutes les restitutions ; la Yougoslavie y est tenue.

B) Subsidiairement ou Parallèlement, selon jugement de lta
haute Cour:

Dire et juger par voie d'interprétation et d’applica-
tion des Accords II et III, en vertu de l’article XVII
de l’Accord II et de Varticle 22 de l'Accord III, que:
Vattitude de la Yougoslavie n’est pas conforme aux
dispositions des Accords II et III, comme ci-dessus sous
A) détaillées ; cette attitude est manifestée soit par des
dispositions législatives, prises à l'article Ir, alinéa 3,
et peut-être aussi alinéa 4, de la loi du 19 juin 1931,
concernant la liquidation de la réforme agraire, soit par
leur interprétation adoptée et suivie en pratique par les
autorités yougoslaves ; car il en résultent l'interruption,
pour le passé, et le refus, pour l’avenir, du régime
national, aux ressortissants hongrois, même à ceux qui
n’ont jamais eu l'intention de demander plus que le
régime national où qui ne furent pas admis comme
requérants contre le Fonds agraire; le régime national
en question a trait à la délivrance des indemnités locales
à allouer à tous les propriétaires, après application des
mesures proprement agraires, à leurs biens, soit sous forme
de fermages ou intérêts soit sous forme de capitaux au
comptant ou en obligations, selon le droit interne; tel
traitement priverait ces ressortissants hongrois, sans
aucune action où omission de leur part, pouvant influer
sur la délivrance de leurs indemnités locales, et sans
aucune autre raison, de toute indemnité quelconque
pour leurs biens enlevés; tel résultat n’est prévu dans
aucune des dispositions des Accords IT et IIT, comme
ci-dessus invoquées; ce résultat ne pourrait, pourtant,
se produire, à moins de dispositions expresses à cet
effet ; il constitue même un traitement discriminatoire a
l'égard de ces ressortissants hongrois en face de tous
les autres intéressés, même en face de tous les autres
ressortissants hongrois; cette situation est incompréhensi-
ble, vu que les autres ressortissants hongrois sont, par les
Accords eux-mêmes, reconnus légitimés à des indemnités
même bien supérieures aux indemnités nationales ; elle
constitue un traitement discriminatoire aussi en face de
tous les ressortissants yougoslaves : cette dernière discri-
mination est, pourtant, clairement défendue par le droit
international général, et aussi par le Traité de Trianon;

- 12
39 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

le Traité de Trianon défend même tout ce qui pourrait
se qualifier sans discrimination comme « rétention » ou
« disposition » de biens hongrois en territoires détachés ;
or, droit international général et Traité de Trianon, tous
deux, ont formé précisément l'arrière-plan du règlement
spécial des Accords II et III de Paris; leur violation
ne saurait donc étre la conséquence de la juste applica-
tion de ces Accords, les dérogations étant expresses; le
semblant d’exécution des Accords, là où il ne s’agit pas
de leur exécution véritable, ne saurait donc servir de
prétexte à la violation soit du droit international général,
soit du Traité de Trianon; la situation ci-dessus décrite
est contraire, selon ce qui précéde, au droit, d’autant
plus qu’elle est maintenue en Yougoslavie, en allégant
Vexécution des Accords de Paris; dans ces circonstances,
le Royaume de Yougoslavie est obligé de remédier à
cette situation en toutes ses conséquences et d'assurer
sur ce point la juste et stricte application des Accords,
dans leurs propres limites, à l’égard de tous les ressor-
tissants hongrois, intéressés sous ce rapport, soit les
mêmes que les requérants en première instance des trois
cas d’espèce, dont aussi sous A), soit aussi d’autres,
connus ou non à présent.

C) Dire et juger que le Royaume de Yougoslavie est obligé
d’indemniser le Gouvernement du Royaume de Hongrie
de tous les frais et débours encourus par lui et ses
ressortissants en vue de remédier à la situation dans
laquelle ils ont été mis par les attitudes contraires au
droit du Royaume de Yougoslavie, y compris les frais
et débours de la présente affaire devant la haute Cour.»

D'autre part, dans sa Duplique, le Gouvernement royal de Yougo-
slavie formule les conclusions suivantes :

N

« Plaise à la Cour:

1) Statuant en tant que juridiction d’appel en vertu de
l’article ro de l’Accord II, de rejeter toutes les conclusions
du Gouvernement hongrois et de confirmer les trois sentences du
Tribunal arbitral mixte hungaro-yougoslave, attaquées devant
elle ;

Subsidiairement, dans le cas ot la Cour serait d’avis que les
trois sentences sont mal fondées, de renvoyer l'affaire devant le
Tribunal arbitral mixte hungaro-yougoslave, afin que celui-ci

13
40 A/B 68. — AFFAIRE PAJZS, CSÂKY, ESTERHAZY

puisse statuer sur toutes les questions, qui ont été soulevées
devant lui, mais qu'il n’a pas encore jugé, par les sentences
attaquées devant la Cour.

2) Statuant en vertu de l’article XVII de l'Accord II, et de
l’article 22 de l’Accord III de Paris, de déclarer que les procès
des trois ressortissants hongrois sont compris dans Le règlement
forfaitaire des Accords de Paris, et que les trois ressortissants
hongrois ne pouvaient pas intenter des procès contre la Yougo-
slavie sur la base de l’article 250 du Traité de Trianon, mais
qu'ils doivent être admis à faire valoir leurs réclamations, pour
les terres expropriées par la réforme agraire yougoslave, contre
le Fonds agraire. »

Au cours des audiences publiques tenues. les 26, 27, 28, 29, 30
et 31 octobre, ainsi que les 2, 3, 5, 6, 7, 9, 10, 11 et 13 novembre
1936, la Cour a entendu:

pour la Hongrie: M. Gajzago, agent du Gouvernement royal de
Hongrie ;

et pour la Yougoslavie, M. Stoykovitch, agent du Gouvernement
royal de Yougoslavie.

Les deux agents qui avaient, dans leurs plaidoiries, modifié ou
complété les conclusions formulées par eux lors de la procédure
écrite, ont déposé, à l’issue de la procédure orale, les conclusions
définitives de leurs Gouvernements respectifs.

Les conclusions du Gouvernement hongrois, en date du 13 novem-
bre 1936, sont ainsi conçues :

« Plaise a la haute Cour:

I. Rejeter les exceptions préliminaires de l’État défendeur ;
Se déclarer compétente ;

II. A) x1) Accepter l’appel en vertu de l’article X de l'Accord IT;
2) De préférence, réformer les sentences attaquées, en
jugeant que le Tribunal arbitral mixte a été compétent,
rien dans les Accords II ou III de Paris ne s’opposant à
sa compétence. En appliquant elle-même l’article 250 du
Traité de Trianon, condamner l’État défendeur, conformé-
ment à la demande des requérants en première instance,
à traiter ceux-ci à pied d'égalité avec les ressortissants
yougoslaves quant à la délivrance à leurs mains des valeurs
(numéraires ou obligations), formant les indemnités locales,
dites définitives, leur dues pour leurs terres frappées par la
réforme agraire selon une loi interne égalitaire, leur faire
délivrer ces indemnités locales, ce qui leur est refusé en ce
moment sans raison valable, pouvant être tirée des Accords II
et III de Paris, rétention de valeurs (et non pas de terres),
et de quoi seul ils se plaignent en l'espèce, et rétention
par traitement différentiel.

14
41

15

TI.

Des

A/B 68. — AFFAIRE PAJZS, CSÂKY, ESTERHAZY

Subsidiairement :

Dire et juger par voie d'interprétation et d'application des
Accords II et III, en vertu de l’article XVII de l’Accord IT
et de l’article 22 de l'Accord III, que l'attitude de la
Yougoslavie ci-dessus décrite n’est pas conforme aux dispo-
sitions des Accords II et III, attitude manifestée à l'égard
de tous les ressortissants hongrois, méme ceux qui n’ont
jamais eu |’intention de demander autre chose que le régime
national, ou bien ceux qui, ayant essayé d’obtenir davan-
tage du Fonds agraire, entre temps construit, ne furent pas
admis contre celui-ci par le Tribunal arbitral mixte, comme
les ressortissants des trois cas ci-dessus; cette attitude de
la Yougoslavie est d’autant plus contraire à l’application
des Accords II et III de Paris qu'elle a été introduite et
maintenue en Yougoslavie exclusivement en alléguant préci-
sément l’exécution des Accords de Paris, ce qui est erroné.
Assurer sur ce point la juste et stricte application des
Accords.

En outre, plaise à la haute Cour:

1) Prendre acte de l’abandon, par le Gouvernement hon-
grois dans le procès actuel et sous toutes réserves, de
l’invocation de la disposition facultative de l’article 36 du
Statut de la Cour permanente de Justice internationale
comme troisième compromis, vu que son acceptation par la
Yougoslavie a expiré pendant la rédaction de la requête, peu
de jours avant son dépôt, et n’a pas été renouvelée jusqu’à
présent.

2) Rejeter les conclusions formulées par l'État défendeur
dans sa duplique orale sous n° 5, comme impliquant une
attaque contre les trois sentences du Tribunal arbitral
mixte hungaro-yougoslave, dites de premiére série, rendues
dans des affaires-agraires, il y a plus de trois ans, inappe-
lables et non attaquées par le Gouvernement hongrois, et
qui auraient dû être attaquées, s’il l'a désiré, par l'État
yougoslave en son temps par voie d'interprétation et d’appli-
cation des Accords, et, formellement, au plus tard par voie
reconventionnelle aux termes de l’article 63 du Règlement
de la Cour dans le Contre-Mémoire, pour pouvoir être jugées
42 A/B 68. — AFFAIRE PAJZS, CSÂKY, ESTERHAZY

sur la demande de l'État défendeur dans le présent procès,
pourvu qu’il y ait eu possibilité, dans les cas concrets et
après trois ans, d'essayer de les attaquer par tel emploi
exceptionnel de la voie d'interprétation et d’application des
Accords en vertu du seul article XVII de l’Accord IT sur
un point, avant trois ans inappelablement décidé par le
Tribunal arbitral mixte et si délicat que Vobservation, par
une trés grande masse d’intéressés, d’un court délai de six
mois, expirant il y a trois ans.

3) Rejeter toutes conclusions de l'État défendeur, for-
mulées dans sa duplique orale sous les n° 1 à 3 et 4 à 6,
comme mal fondées.

IV. Condamner le Royaume de Yougoslavie à rembourser au
Royaume de Hongrie tous les frais et débours encourus
par lui dans le procès actuel. »

D'autre part, les conclusions définitives du Gouvernement yougoslave,
en date également du 13 novembre 1936, sont libellées ainsi qu’il suit :

« Plaise 4 la Cour

A. 1. Dire et juger avant tout examen de fond, que l’appel du
Gouvernement royal de Hongrie contre les trois sentences
du Tribunal arbitral mixte hungaro-yougoslave est irrece-
vable, et contraire à l’article ro de l’Accord IT de Paris.

2. Dire et juger avant tout examen de fond, que la demande du
Gouvernement hongrois pour obtenir l'interprétation générale
des Accords II et III de Paris par la Cour est irrecevable,
par suite de l’inaccomplissement des conditions essentielles
posées par l’article 17 de l’Accord II et l’article 22 de
l'Accord III.

3. Ecarter du procés actuel toutes les questions concernant
l'interprétation des réserves formulées par les trois Gouver-
nements de Yougoslavie, Roumanie et Tchécoslovaquie dans
le préambule de l'Accord II de Paris.

B. Subsidiairement :

4. Statuant en tant que juridiction d’appel, en vertu de l’arti-
cle ro de l’Accord II, de rejeter toutes les conclusions du
Gouvernement hongrois, et de confirmer les trois sentences

16
43 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

du Tribunal arbitral mixte hungaro-yougoslave attaquées
devant elle;

plus subsidiairement : dans le cas où la Cour serait d’avis que
les trois sentences sont mal fondées, de renvoyer l'affaire devant
le Tribunal arbitral mixte hungaro-yougoslave, afin que celui-ci
puisse statuer sur toutes les questions qui ont été soulevées
devant lui, mais qu'il n’a pas encore jugées, par les sentences.
attaquées devant la Cour.

5. Statuant en vertu de l’article 17 de l'Accord II et de l’arti-
cle 22 de l’Accord III de Paris, de déclarer que les procès.
des trois ressortissants hongrois sont compris dans le règle-
ment forfaitaire des Accords de Paris et que les trois ressor-
tissants hongrois ne pouvaient pas intenter des procès contre
la Yougoslavie sur la base de l’article 250 du Traité de
Trianon, mais qu'ils doivent être admis à faire valoir leurs.
réclamations pour les terres expropriées par la réforme
agraire yougoslave contre le Fonds agraire.

C. 6. Condamner le Gouvernement royal de Hongrie à rembourser
au Gouvernement royal de Yougoslavie tous les frais et
dépens encourus dans le procès actuel. » :

C’est donc sur ces conclusions que la Cour est, en définitive,.
appelée a statuer.

En annexe à la requête et aux pièces de la procédure écrite, soit
sur les exceptions soulevées par le Gouvernement yougoslave soit sur
le fond, de nombreuses pièces ont été déposées au nom de chacune
des Parties 1.

De même, au cours de la procédure orale. sur les exceptions et sur
le fond, les Parties ont présenté l’une et l’autre, soit à la demande
de la Cour, soit avec le consentement de la Partie adverse, des
documents nouveaux 1.

A cet égard, la Cour a été appelée, à deux reprises et dans les
circonstances suivantes, à prendre des décisions conformément à
l’article 52 du Statut et à l’article 48 du Règlement.

1. Lors de la procédure orale sur les exceptions préliminaires,
l'agent du Gouvernement hongrois, sur invitation de la Cour, avait
présenté la requête introduisant devant le Tribunal arbitral mixte
hungaro-yougoslave un des trois procès qui avaient abouti aux sen-
tences objet de la présente instance. Au cours de la procédure sur
le fond, il a fait état de la requête introduisant un autre de ces
trois procès, en manifestant l'intention d’en déposer le texte. L'agent
du Gouvernement yougoslave a déclaré donner son assentiment à ce
dépôt, toutefois sous une condition qui, ultérieurement, ne s’est pas
trouvée remplie. La Cour a décidé d'admettre le dépôt, eu égard à

1 Voir bordereau à l'annexe.

17
44 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

x

Vintérét qu'il y avait pour elle à posséder les pièces au vu desquelles
avaient été rendues les sentences objet de l'instance devant elle.

2. Lors de sa première plaidoirie orale sur le fond, comme d’ailleurs
dans la procédure orale sur les exceptions, l’agent du Gouver-
nement yougoslave a fait état du procès-verbal d’une séance de la
Commission de gestion du Fonds agraire visé par les Accords de
Paris du 28 avril 1930 ; à ce propos, il a prié la Cour de demander
à qui de droit copie certifiée de ce document, dont lui-même ne
possédait qu'un texte non officiel. La Cour n'ayant pas donné
suite à cette suggestion et l'agent yougoslave ayant de nouveau
invoqué le texte dont il s’agit dans sa duplique orale, l’agent hon-
grois a déclaré qu’il ne donnait pas son assentiment à l’utilisation
de ce document, qui n’avait pas été produit préalablement. La Cour

a décidé de ne pas admettre la pièce en question.

*

L'origine de l’affaire soumise à la Cour est la suivante:

Dès avant l’organisation définitive, à l'issue de la guerre
1914-1918, du nouvel Etat serbe-croate-slovéne, une réforme
agraire fut envisagée dans ce pays. C’est ainsi que des « dis-
positions transitoires ayant force de loi et préparatoires de la
réforme agraire » furent promulguées le 25 février 1919. Aux
termes de ce texte législatif, édicté par une ordonnance du
Conseil des Ministres, qui fut ratifiée par le Parlement en 1922,
« tous les grands domaines sur le territoire du Royaume serbe-
croate-slovène sont sujet à expropriation », les superficies expro-
priées devant être « employées pour la distribution des terres
à ces nationaux, qui s'occupent d'agriculture et lesquels ne
possèdent pas de terres, ou bien ne les ont pas en quantité
suffisante »1. L’ordonnance donnait une définition provisoire
des grands domaines et posait le principe selon lequel « le
grand propriétaire serait indemnisé pour la terre expropriée ».

Une série d’autres actes législatifs concernant la réforme
agraire suivirent, parmi lesquels il y a lieu de signaler le décret
du 27 juillet xgrg (ratifié le 20 mai 1922) sur l’inaliénabilité et
Vinsaisissabilité des grands domaines fonciers, ainsi que le décret
du 3 septembre 1920 (devenu la loi du 20 mai 1922) sur la
location des grands domaines fonciers en baux quatriennaux.

1 Traduction fournie par le Gouvernement yougoslave. Le Gouvernement
hongrois a présenté le texte suivant: « Tous les grands domaines se trouvant
_ sur le territoire de l’État serbe-croate-slovène sont soumis à l’expropriation.

Ne recevront de ces terres que des ressortissants serbes-croates-slovènes,
agriculteurs de profession, me possédant pas de terre ou n’en possédant
qu'une quantité insuffisante. »

18

»
45 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

Par le premier de ces décrets était défendue, sauf autorisation
spéciale, « l’aliénation des propriétés terriennes » appartenant à
la catégorie des « grands domaines » tels que cette notion était
définie par la loi elle-même; était également interdit l’établis-
sement «des charges » sur les propriétés terriennes dont il
s’agit. Par le second décret, le Gouvernement était autorisé à
« assumer, jusqu’à l'exécution définitive du partage des grands
domaines, l'administration » des superficies frappées par la
réforme agraire et à « les donner provisoirement ...; en loca-
tion », pour une période de quatre ans, à certaines catégories
de personnes ou de groupements. La période de location était
susceptible de prolongation tant que les superficies en question
ne seraient pas devenues la propriété des locatairest. Ceux-ci
devaient payer la plus grande partie du loyer directement aux
propriétaires à titre de rente ou d’indemnité.

La première période de bail forcé devait s'étendre du 1er octo-
bre 1920 au 30 septembre 1924. Le 18 juillet 1924, le
ministre de la Réforme agraire prit, sur la base des disposi-
tions législatives précitées, un arrété aux termes duquel « tous
les baux provisoires » étaient « prolongés jusqu'à la création de
la loi relative à l’expropriation des grandes propriétés et à leur
colonisation » 2.

Les mesures prises, conformément a la législation de réforme
agraire ainsi brièvement analysée, à l’égard des grandes proprié-
tés se trouvant sur territoire yougoslave et appartenant a des
ressortissants hongrois, donnérent lieu 4 un certain nombre de
procés introduits par ces ressortissants devant le Tribunal arbi-
tral mixte hungaro-yougoslave en invoquant l’article 250 du
Traité de Trianon. Une situation analogue s’était produite par
rapport aux autres pays de la Petite-Entente et devant les
tribunaux arbitraux mixtes hungaro-roumain et hungaro-tchéco-
slovaque. Les trois tribunaux arbitraux mixtes s’étaient, par
une série de décisions rendues dans des affaires types, reconnus
compétents pour connaitre du fond des réclamations dont ils
avaient été saisis. Ces litiges avaient revétu une acuité particu-
lière en ce qui concerne les propriétaires restés hongrois par
suite de leur option pour la nationalité hongroise.

Les divergences de vues à ce sujet entre la Hongrie, d’une
part, et la Roumanie, d’autre part, avaient été portées devant
le Conseil de la Société des Nations. Elles n'avaient pas encore
reçu une solution lorsque les difficultés dont il s’agit furent
évoquées devant les Conférences qui avaient été convoquées à
La Haye en août 1929 et en janvier 1930 en vue du règlement
des questions concernant les dettes de réparations de guerre.

 

1 Les citations ci-dessus suivent les traductions produites par le Gouverne-
ment yougoslave. Les traductions présentées par le Gouvernement hongrois
sont légèrement différentes.

2 Traduction fournie par le Gouvernement hongrois.

19
46 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

Une série de propositions, connues sous le nom de « plan
Young », avaient été élaborées pour résoudre les difficultés inhé-
rentes à la question des réparations de guerre, réparations alle-
mandes et autres, mais l’entrée en vigueur de ce plan n'était
pas possible, en présence des difficultés ci-dessus rappelées, sans.
Vadhésion des Etats intéressés, c’est-à-dire non seulement de la
Hongrie, mais aussi de la Roumanie, de la Tchécoslovaquie et
de la Yougoslavie.

Ces adhésions furent acquises en principe, lors de la deuxième
Conférence de La Haye, grace 4 des concessions mutuelles des.
Etats directement intéressés et à l’aide financière consentie par
la Belgique, l’Empire britannique, la France, l'Italie, le Japon
et le Portugal. Cette conférence aboutit à l’adoption, le 20 jan-
vier 1930, d’un « Protocole relatif aux obligations hongroises
telles qu'elles découlent du Traité de Trianon »; à ce protocole
étaient annexés des textes établissant et précisant « les bases
des accords qui constituent d'ores et déjà un engagement des
Gouvernements signataires ». Le protocole stipulait que des
textes définitifs devaient être rédigés « sur ces bases» par un
Comité qui devait comprendre un représentant de chacune des
Puissances signataires et qui devait siéger à Paris.

La Conférence qui se réunit dans ces circonstances à Paris
sous la présidence de M. Loucheur aboutit, le 28 avril 1930, à
l’adoption de quatre Accords, « relatifs aux obligations résul-
tant du Traité de Trianon », et précédés d’un préambule général
aux termes duquel, notamment, les textes anglais et français
des Accords font « également foi », les Accords devant, par
ailleurs, être « considérés comme liés indivisiblement et ratifiés
comme tels » Ils sont entrés en vigueur le 9 avril 1931 et
furent enregistrés par le Secrétariat de la Société des Nations
le 20 août 193x conformément à l’article 18 du Pactel. Les
Gouvernements des Etats de la Petite-Entente ont signé l’en-
semble des Accords, mais la Hongrie, qui, tout en étant un
des signataires du préambule général, n'était pas intéressée
dans l'Accord IV, n'a pas fait apposer la signature de ses
représentants à ce quatrième des. Accords conclus à Paris.

Les dispositions de ces Accords seront, dans la mesure néces-
saire, examinées plus loin dans le présent arrêt. Pour les fins
de l’origine de l'affaire, il suffit de dire ce qui suit: aux
termes de l’article premier de l'Accord II, « il a été convenu
…. que la Yougoslavie promulguerait avant le 20 juillet 1931
la loi définitive » sur la réforme agraire dans ce pays. Selon
l’article XVI du même Accord, «après la promulgation
de la loi définitive, les Gouvernements de la Hongrie et de.
la Yougoslavie se mettront d'accord pour établir à partir

1 Société des Nations, Recueil des Traités, vol. 121, n° 2785.

20
47 A/B 68. — AFFAIRE PAJZS, CSÂKY, ESTERHAZY

de quel acte prévu par cette loi le délai de forclusion (six
mois) commencera à courir ». Jusqu'à la promulgation de la loi
yougoslave, les délais impartis pour présenter des requêtes
étaient ceux des règlements de procédure du tribunal. Enfin,
par l’article X de l'Accord IT, les Etats de la Petite-Entente
et la Hongrie reconnaissent, dans certaines circonstances, à la
Cour permanente de Justice internationale « compétence comme
instance d’appel », tandis qu’aux termes des articles XVII de
l'Accord II et 22 de l’Accord III, tout État intéressé aura, en
cas de divergence sur l'interprétation et l'application desdits
Accords et sous certaines réserves, le droit de s’adresser par
voie de requête à la Cour.

Les Accords de Paris furent promulgués sous forme de loi
interne en Yougoslavie le 27 mai 1930. La « loi définitive »,
dite «loi sur la liquidation de la réforme agraire sur les
grandes propriétés », porte la date du Ig juin 193r et fut
promulguée le 26 du méme mois.

Selon l'agent du Gouvernement yougoslave, la définition
donnée par cette dernière loi « de l’étendue des terres tombant
sous le coup de la réforme agraire » est identique à celle qui
se trouve dans la loi du 20 mai 1922 sur la « location des
grands domaines fonciers en baux quatriennaux ». Par ailleurs,
il y a lieu de reproduire les alinéas 3 et 4 de l’article 11 de
la loi définitive 1:

« 3. En ce qui concerne l’expropriation des grands proprié-
taires ressortissants hongrois, pour lesquels sont valables les
prescriptions de la loi sur l’application des Accords, respective-
ment des engagements découlant du Traité de Trianon, etc.,
entre la Hongrie et les Puissances victorieuses, du 27 mai 1930,
il sera procédé de telle manière que, conformément aux pres-
criptions de la loi mentionnée plus haut, on expropriera de suite,
dans des buts de réforme agraire, toute la propriété qui sera
passée à l’État et enregistrée. On rendra ensuite aux proprié-
taires, en les inscrivant à leur nom sur les registres fonciers et
en leur en laissant libre jouissance, les maximums prescrits par
les prescriptions de la présente loi.

4. Comme les indemnités pour l’expropriation de ces proprié-
tés sont payées par l'État au Fonds A, les intéressés agraires,
auxquels ces terres expropriées sont cédées, paieront à l’État
les sommes qu’ils devraient d’ailleurs payer, conformément à la
présente loi, à titre de rachat. »

L'accord entre les Gouvernements hongrois et yougoslave
prévu, ainsi que cela est dit ci-dessus, par l’article XVI de l’Ac-
cord II de Paris, fut promulgué, le 15 décembre 1931, dans les
deux pays intéressés.

1 Traduction fournie par le Gouvernement hongrois.

21
48 A/B 68, — AFFAIRE PAJZS, CSÂKY, ESTERHAZY

Parmi les ressortissants hongrois propriétaires en Yougoslavie

frappés par les mesures de réforme agraire avant la promul+
gation de la « loi définitive », se trouvaient les requérants
(Pajzs, Csdky, Esterhézy) dans les trois procès devant le Tri-
bunal arbitral mixte hungaro-yougoslave qui ont abouti aux
sentences objet de la présente instance.
- Un nombre limité de ressortissants hongrois, propriétaires en
Yougoslavie et expropriés en vertu de la réforme agraire,
n'avaient intenté aucun procès en demande d’indemnité d’expro-
priation contre personne. A la suite de la promulgation de
la loi définitive yougoslave, le 26 juin 1931, laquelle renvoyait
au Fonds agraire les propriétaires hongrois expropriés, les
propriétaires ci-dessus visés n'auraient donc touché aucune
indemnité. ; _

Les trois requérants (Pajzs, Csdky, Esterhazy) intentèrent,
les 21, 22 et 28 décembre 1931, devant le Tribunal arbitral
mixte, des procés contre le Fonds agraire créé par les Accords
de Paris, en demandant au tribunal de condamner le Fonds
à leur verser une indemnité, dont le montant était spécifié, pour
les terres qui leur avaient été « prises », « enlevées » ou « expro-
priées »; ils formulaient aussi certaines demandes secondaires.
. Les décisions d’expropriation visées par l’article 11 de la «loi
définitive » et relatives aux propriétés dont il s’agit ne furent
prises qu'en mai et en juin 1932; elles furent notifiées aux
intéressés en décembre de la même année. Selon le libellé de
ces décisions, « l'indemnité de dédommagement .... doit être
payée par le Royaume de Yougoslavie .... au Fonds agraire
qui aura à verser ladite indemnité » aux intéressés; ceux-ci
sont informés qu'ils « peuvent … présenter leur requête devant
le Tribunal arbitral mixte » dans un certain délai à partir de
la notification. En fait, les requêtes avaient été présentées
avant la notification des décisions dont il s’agit.

Les procès en question aboutirent à des sentences rendues
par le Tribunal arbitral mixte le 21 avril 1933 et par lesquelles
le tribunal — sauf en ce qui concerne une parcelle apparte-
nant à un des requérants et frappée pour la première fois par
une mesure de réforme agraire prise en vertu de la loi défini-
tive — déclara les requêtes tardives et débouta les requérants.

“Ceux-ci intentèrent alors, les 15 juin, 18 octobre et 19 octo-
bre 1933, de nouveaux procès devant le Tribunal arbitral
mixte, dirigés cette fois contre la Yougoslavie comme défen-
deur. Les trois requêtes, tout en exposant qu’elles avaient pour
origine les mesures d’expropriation aux fins de la réforme agraire
dont avaient fait l’objet les propriétés en cause, invoquaient
l’article 250 du Traité de Trianon pour demander que la You-
goslavie, soit condamnée. à verser aux requérants une indem-
nité pour ces propriétés. Deux des requêtes indiquent que,
22
49 A/B 68. — AFFAIRE PAJZS, CSÂKY, ESTERHAZY

dans l'esprit des requérants, il s’agit de l'indemnité (dite
« indemnité locale ») que la Yougoslavie verse à ses propres
ressortissants propriétaires de grands domaines expropriés en
vertu de la réforme agraire ; c’est ainsi que le requérant Pajzs
demande «les indemnités pour l’expropriation de réforme
agraire .... dans la même mesure et de la même façon » que
sil était sujet yougoslave. Le requérant Esterhazy, tout en
affirmant que « son affaire n’est pas visée par les Accords de
Paris », demande une indemnité dont il calcule le montant sur
la base de l’Accord ITI, article 10. Les trois requérants invoquent
le débouté dont ils avaient fait l’objet devant le Tribunal
arbitral mixte ; l’un d’entre eux signale, en outre, qu'après ce
débouté, il avait demandé une indemnité directement au Gou-
vernement yougoslave, mais que cette demande était demeurée
sans réponse.

Le Gouvernement yougoslave opposa aux requêtes ci-dessus
une exception préliminaire demandant au tribunal de dire que
lesdites requêtes n'étaient pas recevables, qu’elles étaient tar-
dives et que le Tribunal arbitral mixte n’était pas compétent.

Le 22 juillet 1935, le Tribunal arbitral mixte a rendu ses
sentences dans les trois procés — sentences qui, du point de vue
de la forme, statuent seulement sur la premiére exception yougo-
slave. Ce sont les sentences actuellement attaquées devant la Cour.

Par lesdites sentences, le tribunal déclara irrecevables les
requétes « en tant que basées sur l’article 250 du Traité de
Trianon »; il ajouta que, « cette irrecevabilité ainsi établie, il
n’y a pas lieu de se prononcer sur les autres exceptions préa-
lables soulevées par l’État défendeur ».

Les motifs sur lesquels ces décisions étaient toutes les trois
basées peuvent être résumés comme il suit :

D'après le Tribunal arbitral mixte : a) le fait dont le requé-
rant s’est plaint est le refus d’une indemnité à la suite d’une
expropriation en application de la législation concernant la
réforme agraire; il s’agit donc d’un procès « à propos de la
réforme agraire » au sens de l’article premier de l'Accord IT;
b) il est stipulé dans cet article que, dans tous les procès y
énumérés, l'État yougoslave doit être mis hors de cause;
c) il est prévu à l’article VII de l’Accord II que, « dans les pro-
cès visés à l’article premier, les tribunaux arbitraux mixtes
n'auront aucune compétence .... notamment pour interpréter
Varticle 250 du Traité de Trianon »; d) « l'entente articulée
dans l'Accord II» n’est effective que si elle comprend tous les
procès intentés ou pouvant être intentés par des ressortissants
hongrois à la Yougoslavie à propos de la réforme agraire;
l’article premier de l'Accord les comprend tous — qu'ils soient
pendants ou futurs — et aucun de ces procès ne peut plus
être basé sur l’article 250 du Traité de Trianon.

23
50 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

Les sentences furent notifiées aux parties en cause en sep-
tembre 1935. Selon une déclaration faite devant la. Cour par
l'agent du Gouvernement yougoslave, ce Gouvernement recut,
le 12 novembre 1935, du Gouvernement hongrois une note lui
demandant «de renoncer purement et simplement aux avantages
résultant pour lui des. sentences du Tribunal arbitral mixte et
de reprendre les versements directs des rentes locales aux
ressortissants hongrois. Si cette condition n'était pas acceptée,
le Gouvernement hongrois déclarait qu’il serait obligé de saisir
la Cour permanente de Justice internationale par la voie de
l'appel et par la demande en interprétation des Accords de
Paris. » |

Toujours selon la même source, « le Gouvernement yougo-
slave répondit à cette note le 3 décembre suivant. Il a contesté
au Gouvernement hongrois le droit d’interjeter appel et il lui
a rappelé .... qu'il n’a pas le droit de saisir la Cour par la
demande d’une interprétation générale », étant donné que,
selon le Gouvernement yougoslave, une des conditions essen-
tielles dont dépend J’exercice du droit mentionné en dernier
lieu n’était pas remplie dans l’espéce.

C'est le 6 décembre 1935 qu’a été enregistrée au Greffe de
la Cour la requête du Gouvernement hongrois introduisant devant
elle la présente instance.

*

Telles sont les. conditions dans lesquelles, à la suite de l’ordon-
nance du 23 mai 1936, la Cour est appelée à se prononcer sur
la requête du Gouvernement hongrois et sur l'exception du

Gouvernement yougoslave, dont elle a été saisie.

*
% *

Le premier point à examiner est la recevabilité de l’appel, inter-
jeté par le Gouvernement hongrois, contre les trois sentences du
Tribunal arbitral mixte du 22 juillet 1935, objet de la conclu-
sion principale de la requête dont la Cour est saisie et de
l'exception opposée par le Gouvernement yougoslave.

Aux termes de l’article X de l’Accord II de Paris,

« Pour toutes les sentences de compétence ou de fond rendues
désormais par les tribunaux arbitraux mixtes dans tous les
procès autres que ceux visés par l’article premier du présent
Accord, la Roumanie, la Tchécoslovaquie et la Yougoslavie,
d'une part, et la Hongrie, d’autre part, conviennent de recon-
naître à la Cour permanente de Justice internationale, sans
qu'il y ait besoin de compromis spécial, compétence comme
instance d’appel.

24
51 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

Le droit d'appel pourra être exercé par voie de requête par
chacun des deux Gouvernements entre lesquels se trouve consti-
tué le Tribunal arbitral mixte, dans un délai de trois mois
à dater de la notification faite à son agent de la sentence
dudit tribunal. »

Comme on le voit, pour qu’une sentence rendue par les
tribunaux arbitraux mixtes soit susceptible d’appel, il faut:
1° que la sentence ait été rendue postérieurement aux Accords,
— à cet égard, aucune question ne se pose dans la présente
espèce ; — 2° que la sentence se présente comme une sentence
de compétence ou de fond; — et 3° que la sentence ait été ren-
due dans un procès autre qu’un procès visé à l’article premier
de l’Accord IT.

Aucune mention n’est faite de la forme sous laquelle le pro-
cès doit avoir été introduit devant le Tribunal arbitral mixte
pour être susceptible d'appel.

Dans les trois affaires dans lesquelles ont statué les sentences
dont est appel, les requérants avaient invoqué, à l'appui de
leurs requêtes, comme il a été exposé ci-dessus, diverses consi-
dérations tirées en dehors des Accords de Paris et tendant à
voir dire que les dispositions de ces Accords ne leur étaient
pas applicables. Or, les trois sentences dont il s’agit, quel
qu’en soit le dispositif déclarant Virrecevabilité des requétes,
sont toutes les trois basées sur le mal-fondé desdites considé-
rations et, au contraire, sur l’applicabilité des Accords de Paris,
c'est-à-dire, en réalité, sur des questions de fond soulevées par
ces requétes.

Donc, sans qu’il y ait lieu, dans l’espéce, de statuer sur la
question de savoir si, devant la Cour, une distinction doit
être faite entre l'irrecevabilité d’une demande et la compé-
tence d’une juridiction internationale ayant statué sur cette
demande; il suffit de constater que, dans les trois affaires dont
il s’agit, le Tribunal arbitral mixte a prononcé l’irrecevabilité
des demandes en se prononçant sur le fond même de celles-ci.

La seule question reste celle de savoir si les trois procès,
dans lesquels les sentences ont été rendues, étaient ou non des
procès visés à l’article premier de l'Accord II de Paris comme
le prescrit l’article X.

Il appartient à la Cour d’examiner ces procès, non seulement
au point de vue de la forme des requêtes adressées au Tribunal
arbitral mixte hungaro-yougoslave, mais encore et surtout au
point de vue du fond même desdites requêtes.

Avant tout, il convient de rappeler les dispositions de l’article
premier de l’Accord II, puisque ce sont ces dispositions qui

25
52 A/B 68. —. AFFAIRE .PAJZS, CSÂKY, ESTERHAZY

sont exclusivement visées par l’article X comme devant définir
les procès à l'égard desquels le droit d'appel n'existe pas.

L’article premier débute par une disposition générale ainsi
conçue :

« Du jour de la mise en vigueur du présent Accord, les.
. responsabilités du défendeur dans tous les procès qui ont été
intentés jusqu’au 20 janvier 1930 par des ressortissants hon-
grois devant les tribunaux arbitraux mixtes à la Roumanie, à
la Tchécoslovaquie et à la Yougoslavie, à propos des réformes.
agraires, incomberont exclusivement à un Fonds, dit « Fonds

agraire », »

Cette première disposition a une portée générale visant
. désormais la substitution de la responsabilité du Fonds agraire
à la responsabilité de chacun des trois États roumain, tchéco-
slovaque et yougoslave dans tous les procès qui ont été intentés.
jusqu’au 20 janvier 1930 par des ressortissants hongrois devant
les tribunaux arbitraux mixtes à la Roumanie, à la Tchéco--
slovaquie et à la Yougoslavie à propos des réformes agraires.

Quant à leurs dates, il suffit de constater que les trois sentences.
-dont est appel ont été rendues sur des requétes respectivement
présentées aprés le 20 janvier 1030, et, en fait, le 15 juin 1933.
(affaire Esterhazy, n° 747), le 18 octobre 1933 (affaire Pajzs,.
n° 749) et le 19 octobre 1933 (affaire Csdky, n° 750).

A la suite de cette disposition générale ci-dessus examinée,.
l’article premier contient un paragraphe 1. Ce paragraphe,
relatif uniquement à la Roumanie, est sans pertinence immé-.
diate dans l'affaire actuelle qui concerne la Yougoslavie.

Ti en est de même du paragraphe 3, qui est uniquement
relatif à la Tchécoslovaquie.

En revanche, le paragraphe 2 est expressément relatif à la
Yougoslavie; les termes du premier alinéa en sont les suivants:

« 2° Tl en sera de même des procès que des ressortissants.
hongrois pourraient encore intenter, à propos de la réforme.
agraire, devant les tribunaux arbitraux mixtes, à la Yougo-
slavie, où la réforme agraire n’a pas encore fait l'objet d’une
loi définitive, à raison de propriétés qui sont déjà mises, par:
les lois et ordonnances en vigueur, sous le coup de la réforme
agraire, et au sujet desquelles la libre disposition du proprié-
taire a été limitée par l'application effective à sa propriété des.
dispositions de ces lois et ordonnances avant le 20 janvier
1930. » :

Le même paragraphe ajoute, dans deux alinéas, les prescrip-.
tions suivantes :

« Pour les propriétés visées à l'alinéa r ainsi qu’au 2° du.
présent article, il.est entendu que les procès qui pourraient.

x

être intentés à la suite de l'application de la nouvelle loi.
26
53 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

yougoslave réglant définitivement leur sort, ne pourront être
intentés que contre le Fonds agraire, la Yougoslavie étant hors
de cause.

Il a été convenu, à ce sujet, que la Yougoslavie promulguerait
avant le 20 juillet 1931 la loi définitive, et qu’elle prendrait
les mesures nécessaires pour que l'application des nouvelles
dispositions législatives se fasse aussi rapidement que possible,
sans pouvoir être retardée au delà du 31 décembre 1933, en ce
qui concerne les propriétés susvisées. »

Comme on le voit, et il est important de l’observer, la seule
disposition de l’article premier énoncant les caractéristiques
des procés en question est le premier alinéa du paragraphe 2.

Il n’est pas moins important de faire remarquer qu'aucune
référence quelconque n'est faite dans ce texte à l'indemnité
même qui serait réclamée par le requérant dans son procès.

L’alinéa 2 du paragraphe 2 se borne, en appliquant le principe
de la responsabilité du Fonds agraire posé par la disposition géné-
rale du début, à préciser à qui devront être intentés les pro-
cès ci-dessus caractérisés, lorsque ces. procès seront intentés
par suite de l’application de la loi nouvelle yougoslave réglant
définitivement le sort des propriétés envisagées. L’alinéa 3 fixe
simplement les délais impartis à la Yougoslavie relativement à

\

sa nouvelle loi encore inexistante à cette époque.

Les caractéristiques des procès ainsi visés sont donc exclusi-
vement : d’être des procès intentés: a) par des ressortissants
hongrois ; — 6) postérieurement au 20 janvier 1930; — c) à
propos de la réforme agraire en Yougoslavie ; — d) devant les
tribunaux arbitraux mixtes; — e) à raison de propriétés déjà
mises par les lois et ordonnances en vigueur sous le coup de
la réforme agraire et au sujet desquelles la libre disposition du
propriétaire a été limitée par l'application effective à sa pro-
priété des dispositions de ces lois et ordonnances avant le 20 jan-
vier 1930. |

Il n’est pas contesté que les trois procès ont été intentés
par des ressortissants hongrois, — qu’ils l’ont été en juin et octo-
bre 1933, donc postérieurement au 20 janvier 1930, et qu’ils ont
été intentés devant le Tribunal arbitral mixte.

D'autre part, l’examen des requêtes présentées devant le
Tribunal arbitral mixte permet d'apprécier si les trois procès
dont il s’agit satisfont aux deux autres conditions prévues
par l’article premier, paragraphe 2, savoir s’ils ont été intentés
« à propos de la réforme agraire » et « à raison de propriétés
déjà mises... », etc, .

Dans le procès n° 747 ‘(affaire Esterhézy), le requérant
expose qu’un territoire de 7.854 jugars cadastraux 1407 toises

27
54 A/B 68. — AFFAIRE PAJZS, CSÂKY, ESTERHAZY

carrées lui a été exproprié dès 1919 et 1922, d’après les pièces
jointes à la requête, et que, n'ayant reçu une indemnité que
pour 348 jugars cadastraux 1102 toises carrées, il avait encore
droit à une indemnité d’après 7.506 jugars cadastraux 305 toises
carrées ; il ajoute que, d’après l’article 10 de l’Accord III de
Paris, le prix du jugar serait de 387 couronnes-or. Ledit requé-
rant demande alors au Tribunal arbitral mixte de condamner
PÉtat yougoslave à lui « payer dans les quinze jours pour
7.506 jugars 305 toises carrées, 387 couronnes-or par jugar,
c’est-à-dire 2.904.894 couronnes-or, et, pour dommages connexes,
20% de ladite somme, soit 580.979, c’est-à-dire au total
3.485.873 couronnes-or avec tous les frais judiciaires ».

Dans la requête n° 749 (affaire Pajzs), les requérants, après
avoir exposé les mesures d’expropriation qui ont été appliquées
à leurs propriétés en 1919 et 1922 pour 1.361 arpents cadas-
traux 779 toises carrées, concluent en demandant que l’État
yougoslave leur accorde les indemnités pour l’expropriation de
la réforme agraire desdits 1.361 arpents cadastraux 779 toises
carrées dans la même mesure et de la même façon que si
lesdits requérants étaient ressortissants yougoslaves.

De même, dans la requête n° 750 (affaire Csdky), la requé-
rante expose l'étendue de ses propriétés foncières partiellement
soumises à la réforme agraire et frappées de ce chef des
mesures d’expropriation dès 1919; elle demande au Tribunal
arbitral mixte de déclarer, en conséquence, l’État yougoslave tenu
de lui accorder pour la superficie expropriée de 756 arpents
cadastraux 556 toises carrées d’un revenu net cadastral de 15.104
couronnes-or, le même dédommagement que celui qui lui serait
accordé si elle était ressortissante yougoslave.

Les pièces produites par les trois requérants à l'appui de
leurs demandes respectives tendaient d’ailleurs toutes à établir
la preuve matérielle des mesures d’expropriation qui leur avaient
été appliquées dès 1919 en vue de la réforme agraire.

Si l’on compare ces trois requêtes avec le texte ci-dessus
rapporté de l’article premier, paragraphe 2, il apparaît que
c'est bien à propos de la réforme agraire que les trois procès
ont été intentés et qu’ils l'ont été à raison de propriétés qui,
au 20 janvier 1930, avaient déjà été mises sous le coup de la
réforme agraire et avaient été, de ce chef, l’objet des mesures
d’expropriation spécifiées dans les dispositions de l’article premier
de l'Accord II de Paris. Cependant, le Gouvernement hongrois
conteste que, par là, ces trois procès soient des procès visés
à l’article premier de FAccord IT.

On a vu que les trois procès dont il s’agit avaient été

intentés dans cette circonstance particulière, à savoir que les
28
35 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

requérants avaient antérieurement porté leurs réclamations en
indemnité d’expropriation, conformément au deuxième alinéa du
paragraphe 2 de l’article premier, contre le Fonds agraire, —
mais qu’ils avaient été déclarés forclos pour avoir laissé passer
les délais qui leur étaient impartis par l’article XIII de
l'Accord II et, par conséquent, pour n'avoir pas agi en temps .
utile. Les trois requérants expliquent que © ‘est la raison pour
laquelle ils ont repris leurs procès en s'adressant, cette fois,
non plus au Fonds agraire, mais à l'État yougoslave. Ils ont
allégué, en effet: que, puisqu'ils avaient été déclarés forclos et
n'avaient pu obtenir satisfaction du Fonds agraire, l’État yougoslave
ne pouvait pas se prévaloir à leur encontre des Accords de Paris
et de la substitution de la responsabilité du Fonds agraire à
celle de l'État, comme le stipule la loi yougoslave sur la réforme
agraire du 19 juin 1931, article 11, — qu'il en résultait pour
eux une situation contraire à l’article 250 du Traité de Tria-
non, — et qu'en vertu dudit article 250, ils avaient le droit de
se faire payer par l'État yougoslave, selon le premier requérant
{affaire Esterhazy, n° 747), la valeur de la propriété expropriée,
ladite valeur calculée d’après l’article ro de l'Accord III, et,
selon les deux autres (affaires Pajzs et Csaky, nos 740 et 750),
Vindemnité allouée par la loi yougoslave aux ressortissants you-
goslaves.

Les conditions et les termes dans lesquels les trois procès
dont est appel ont été engagés ne sauraient modifier la confor-
mité de ces procès avec les différentes caractéristiques énumé-
rées par l’article premier, paragraphe 2, et ci-dessus rappelées.

Le fait que les procés ont été intentés contre la Yougo-
slavie et non contre le Fonds agraire, le fait que les requé-
rants avaient été précédemment déclarés forclos vis-à-vis du
Fonds agraire, le fait qu'ils ont cru pouvoir invoquer l’arti-
cle 250 du Traité de Trianon, le fait, pour deux des requé-
rants, d’avoir demandé le traitement national yougoslave,
enfin le fait qu’un des trois requérants (affaire Esterhazy,
n° 747) demande comme indemnité l'allocation de la valeur
calculée d’après l’article 10 de lAccord III — ne sauraient
enlever ou rendre inopérante l’une quelconque des caracté-
ristiques des procès envisagés par les Accords de Paris et que
présentent les trois procès dont est appel. Ceux-ci ne sont
pas devenus étrangers auxdits Accords; ils ne peuvent être
soustraits à leur application.

En ce qui concerne le fait que les requérants ont engagé
leurs procès contre l'État yougoslave et non, comme le prévoit

29
56 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

l'alinéa 2 du paragraphe 2 de l’article premier, contre le Fonds
agraire, il est difficile d’y voir un élément modifiant le carac-
tère même de l’action intentée. C’est parce qu’un procès présente
les caractères prévus par l’article premier, paragraphe 2, alinéa 1,
que la responsabilité du Fonds agraire est substituée à celle de
l’État yougoslave ; ce n’est pas parce qu’un procès est intenté
contre le Fonds agraire ou contre l’État yougoslave qu'il prend
ou non les caractères énumérés dans le paragraphe 2 de l’article
premier. Comment admettre que l'Accord de Paris ait entendu
laisser aux requérants la faculté de qualifier à leur gré leurs
procès et de déterminer eux-mêmes qui doit leur payer l’indem-
nité d’expropriation, selon le défendeur qu’ils choisiraient ? En
second lieu, rien, dans le texte d’aucun des articles des Accords
de Paris, ne permet de soutenir que la forclusion, en pénalisant
pour tardiveté de requéte les propriétaires hongrois expropriés,
aurait cette conséquence singulière que l'État yougoslave serait
responsable de cette tardiveté des requêtes en lui interdisant de
se prévaloir du procédé de règlement consacré par les Accords
de Paris. |

S'agit-il, d’autre part, du montant et du calcul des indem-
nités réclamées par les requérants dans les trois procès, on a
vu qu’il en est différemment dans les trois cas, puisque, là où
un des requérants réclame la valeur même de sa propriété en
se basant sur les calculs envisagés par l’article 10 de l’Accord IIT,
les autres requérants calculent leur indemnité sur la base des
indemnités prévues par la législation yougoslave pour les ressor-
tissants yougoslaves. Or, ce n’est pas le montant de l'indemnité .
réclamée ni le mode de calculer celle-ci, ni la base sur laquelle
cette indemnité est prétendue devoir être calculée, qui puissent
modifier le caractère des demandes et, par là même, le caractère
des trois procès, lorsque, comme on l’a vu, ce caractère est
exactement le caractère décrit par le texte de l’article premier,
paragraphe 2, alinéa I.

Le principal argument invoqué à l’appui de la thèse hongroise
est tiré du fait que deux des requérants ont invoqué leur droit
à être traité sur un pied d'égalité avec les ressortissants yougo-
slaves, ce qui, selon eux, leur aurait donné droit à invoquer la
responsabilité de l’État yougoslave pour obtenir les indemnités
d’expropriation allouées aux ressortissants yougoslaves par leur
législation nationale. |

Le Gouvernement hongrois soutient, en effet, que les Accords
de Paris porteraient exclusivement sur les procès alors en cours
ou sur les procès futurs tendant, les uns comme les autres,
à exonérer les ressortissants hongrois de la réforme agraire
elle-même, et que les Accords auraient laissé intacte l’applica-

30
57 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

bilité éventuelle aux ressortissants hongrois du régime national
yougoslave. D'après l'interprétation donnée par le Gouverne-
ment hongrois auxdits Accords, les procès visés à l’article
premier seraient seulement les procès attaquant la réforme
agraire et tendant à obtenir une restitution intégrale de la
propriété ou, à défaut, la valeur même de celle-ci. :C’est en ce
sens et en ce sens seul que devraient être entendus « les
procès à propos de la réforme agraire ».

Au moment de la conclusion des Accords, ajoute-t-on,
d'autres procès à propos de la réforme agraire que ceux dirigés
contre cette réforme elle-même n’existaient pas. Ce serait donc,
d’après le Gouvernement hongrois, seulement aux procès alors
existants et aux procès futurs ayant le même caractère que
seraient applicables les Accords de Paris; ce serait sortir du
cadre desdits Accords que de les prétendre applicables en géné-
ral à d’autres demandes en indemnité d’expropriation à propos
de la réforme agraire. Aïnsi, pour les ressortissants hongrois
qui n’entendent pas se prévaloir des Accords de Paris et qui
se bornent a réclamer le traitement national yougoslave, les
Accords de Paris n’auraient aucune application; la situation
de ces ressortissants aurait été laissée intacte par lesdits
Accords.

Le Gouvernement hongrois argumente à cet égard de ce que
le préambule de l'Accord II vise en premier lieu les procès en
cours en 1930, lesquels donnaient à cette époque lieu entre la
Hongrie, d’une part, la Roumanie, la Tchécoslovaquie et la
Yougoslavie d’autre part, aux sérieuses difficultés précédem-
ment rappelées. A ce moment, il n’était pas question d’autre
chose. Lorsque l’article VII de l’Accord II stipule que les
tribunaux arbitraux mixtes n'auront pas à statuer sur les
divergences de principe exposées dans le préambule dudit
Accord ni sur l'interprétation de l’article 250, il se référerait
et il ne pourrait se référer qu'aux procès visés dans ce préam-
bule, lesquels sont précisément les procès contestant l’application
de la réforme agraire elle-même aux ressortissants hongrois.

Par ailleurs, ajoute-t-on, les Accords de Paris, en consti-
tuant le Fonds agraire et en calculant les sommes nécessaires
aux charges qui lui sont attribuées, n'auraient tenu compte
que des terres, objet des procès en cours à l’époque desdits
Accords et des procès futurs ayant le même caractère. La base
en a été fournie, dit-on, par le Gouvernement hongrois dans
un Mémoire annexé à l'Accord III, Mémoire qui n’a en vue
que les terres faisant l’objet de procés alors en cours. Ici
encore, on trouverait, selon le Gouvernement hongrois, la

31
58 A/B 68. —- AFFAIRE PAJZS, CSAKY, ESTERHAZY

preuve que les procès visés par l’article premier de l'Accord II
seraient seulement les procès ainsi limités.

Une telle interprétation, comportant cette restriction à la
portée des Accords de Paris, ne paraît pas conciliable avec
la généralité du texte de l’article premier, paragraphe 2, alinéa x,
de l'Accord II. Aucune restriction n’y figure en dehors des
précisions caractéristiques ci-dessus rapportées et, notamment,
aucune restriction, mention ou allusion à l’aspect ou à la forme
sous lesquels serait présentée la demande en indemnité d’expro-
priation.

En admettant qu'au moment des Accords, il n’existat pas
d’autres procès intentés par des ressortissants hongrois que des
procès dans lesquels des ressortissants hongrois prétendaient
avoir droit à l’exemption de toute réforme agraire et à la
restitution intégrale de leurs propriétés, il n’en résulte pas
. que les Accords n'aient pas pour objet et pour effet d'éviter
pour l'avenir qu’à propos de la réforme agraire de nouveaux
procès viennent donner lieu à de nouvelles difficultés, comme
l'affaire actuelle en est un exemple. Loin de sortir du cadre
des Accords, c'est apparemment s’y conformer que d’écarter
ce qui, par voie d’une simple présomption, apporterait une
aussi grave restriction à l'efficacité de ces Accords, telle qu'elle
résulte de l'application exacte et fidèle du texte de l’article
premier de l’Accord II.

Nulle part il n’a été spécifié que les procès futurs envisagés
par les Accords seraient seulement des procès tendant, comme
ceux en cours en 1930, à contester l'application de la réforme
agraire et à obtenir soit la restitution, soit la valeur intégrale
des propriétés expropriées. Nulle part il n’a été spécifié que
les procès futurs, où ne seraient pas émises ces mêmes récla-
mations, étaient écartés et exclus des Accords.

Au contraire, lorsque les États intéressés ont entendu mettre
certains procès en dehors de l’application des Accords, ils n’ont
pas manqué de le spécifier expressément, ainsi qu’il appert des
lettres échangées le 26 avril 1930 entre le président de la
conférence et les premiers délégués des États de la Petite-Entente,
à la veille de la signature des Accords et dont copies ont été
fournies au premier délégué de la Hongrie.

S’il est vrai que le Mémoire du Gouvernement hongrois concer-
nant l'importance des terres touchées par la réforme agraire en
Yougoslavie et annexé à l'Accord III de Paris avait été pré-
senté lors de la négociation à La Haye pour servir de base aux

32
59 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

calculs des sommes à verser par la Vougoslavie, en revanche
d’autres éléments sont intervenus plus tard, des restitutions ont
dû être envisagées et effectuées, et des calculs plus ou moins
rétrospectifs et hypothétiques ont été allégués de part et d’autre
par les parties sur ce sujet; on ne saurait trouver en tout ceci
une preuve concluante de la thèse soutenue aujourd’hui par le
Gouvernement hongrois.

Vainement encore, le Gouvernement hongrois a cherché à
argumenter de l’article VII de l'Accord IT. Cet article stipule
que, dans les procès visés à l’article premier, les tribunaux arbi-
traux mixtes n'auront pas compétence pour statuer sur les
divergences de principe visées dans le préambule dudit Accord IT
et, notamment, pour interpréter l’article 250 du Traité de Tria-
non. — Cela prouve seulement que ces divergences de principe
ne pourront plus être portées devant les tribunaux arbitraux
mixtes et que l’article 250 du Traité de Trianon ne pourra pas
être invoqué devant ces tribunaux, dans les procès visés à
l’article premier. Désormais, dans ces procès, les Accords ne
peuvent être interprétés que comme une interdiction de demandes
futures, à propos de la réforme agraire, basées sur l’article 250.

Si la thèse hongroise était exacte, non seulement l’État yougo-
slave se trouverait engagé par les Accords de Paris à effectuer
au Fonds agraire les versements prévus par les Accords, mais
en outre si, pour une raison quelconque, même imputable
à une faute ou à une négligence du requérant hongrois lui-
même, le Fonds agraire se trouvait dégagé, lui, l'État yougo-
slave, aurait néanmoins accepté de rester, en tout état de cause,
responsable et garant tout au moins du paiement de l'indemnité
locale. C’est ce que nie la Vougoslavie et c’est ce que la Hongrie
affirme. |

Si la portée des Accords de Paris se trouve restreinte, comme
le soutient le Gouvernement hongrois, on comprend mal le
caractère forfaitaire du règlement que ces Accords ont entendu
consacrer.

Lorsqu'on lit, dans l’article 2 de l'Accord III, que les verse-
ments prévus à la charge de la Yougoslavie entre les mains du
Fonds agraire sont effectués au titre des indemnités locales
et, encore dans l’article 10, alinéa 2, du même Accord III, que
les versements annuels de la Yougoslavie représentent « à forfait
le montant total des indemnités qui pourront être allouées par
la loi yougoslave » alors en préparation « pour les terres expro-
priées appartenant aux requérants présents et futurs dans les
termes de l’article premier », on est fondé à voir dans ces sti-
pulations la preuve que les Accords ont assuré le règlement de
toutes les réclamations agraires, aussi bien celles qui étaient
déjà intentées aù moment de la signature des Accords que les

33
60 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

réclamations futures, sous la seule condition que, conformément
à l’article premier de l'Accord IT, ces réclamations aient pour
cause des mesures appliquées à des propriétés mises sous le
coup de la réforme agraire antérieurement au 20 janvier 1930,.
quelle que soit, par ailleurs, l'indemnité réclamée par lesrequérants.

Quel qu’ait pu être l’état de fait existant en 1930, on ne saurait
oublier, si l’on entend faire appel aux intentions des négocia-.
teurs des Accords de Paris, parmi lesquels figuraient les repré-
sentants des tierces Puissances médiatrices, les termes du premier
alinéa du préambule de l'Accord IV: « Par un accord signé:
ce jour avec le Gouvernement hongrois, les questions relatives.
aux réformes agraires ont été réglées. » On voit là clairement
exprimée la conviction des Parties signataires de cet Accord,
reconnu, encore que la Hongrie n’y fût pas partie, «indivisiblement
lié » aux trois autres, d’avoir liquidé une fois pour toutes les
questions d’expropriation agraire en Roumanie, en Tchécoslo-.
vaquie et en Yougoslavie.

Si les Accords de Paris devaient être interprétés et appliqués.
comme ayant laissé la porte ouverte à de nouvelles demandes
de ressortissants hongrois et à de nouvelles prétentions à récla-.
mer des indemnités d’expropriation en dehors desdits Accords,
on pourrait dire que l’apaisement cherché par les Accords de:
Paris en ce qui concerne les affaires de réforme agraire n'aurait
véritablement pas été atteint.

La Cour estime donc qu’en présence des termes exprès de:
l’article premier de l'Accord Il, les trois sentences dont est
appel n'ont pas été rendues dans des procès autres que ceux
visés par ledit article. Par conséquent, la Cour estime, par
application de l’article X de l'Accord II, que l'appel interjeté
contre ces trois sentences n’est pas recevable devant elle.

*
* *

Le Gouvernement hongrois a, par conclusion subsidiairement
posée pour le cas où l'appel interjeté ne serait pas accepté.
par la Cour en vertu de l’article X de l’Accord II, demandé
a la Cour de:

« JI. B) Dire et juger par voie d’interprétation et d’applica-
tion des Accords II et III, en vertu de l’article XVII de
PAccord II et de l’article 22 de l’Accord III, que Vattitude de.
la Yougoslavie ci-dessus décrite n’est pas conforme aux dis-.
positions des Accords II et III, attitude manifestée à l’égard
de tous les ressortissants hongrois, même ceux qui n’ont jamais.
eu l'intention de demander autre chose que le régime national,
ou bien ceux qui, ayant essayé d'obtenir davantage du Fonds
agraire, entre temps construit, ne furent pas admis contre.

34
61 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

celui-ci par le Tribunal arbitral mixte, comme les ressortissants
des trois cas ci-dessus; cette attitude de la Yougoslavie est
d’autant plus contraire à l’application des Accords II et III
de Paris qu’elle a été introduite et maintenue en Yougoslavie
exclusivement en alléguant précisément l’exécution des Accords
de Paris, ce qui est erroné. Assurer sur ce point la juste et
stricte application des Accords. »

A cette conclusion subsidiaire du Gouvernement hongrois, le
Gouvernement yougoslave oppose l'exception préliminaire sui-
vante :

« À. 2. Dire et juger avant tout examen de fond, que la
demande du Gouvernement hongrois pour obtenir l’interpré-
tation générale des Accords IT et III de Paris par la Cour est
irrecevable, par suite de linaccomplissement des conditions
essentielles posées par l’article 17 de l’Accord IT et l’article 22
de l'Accord IIT. »

A cet égard, il convient de rappeler les termes de l’article XVII
de l’Accord II et de l’article 22 de l’Accord III, lesquels sont
respectivement les suivants :

« Accord IT, article XVII. — En cas de divergence sur
l'interprétation et l'application du présent Accord et à défaut
d'accord entre les Parties intéressées sur la désignation d’un
arbitre unique, tout État intéressé aura le droit de s'adresser
par voie de requête à la Cour permanente de Justice internatio-
nale, sans qu’on puisse lui opposer une sentence du Tribunal
arbitral mixte en vertu de l’article premier du présent Accord. »

« Accord III, article 22. — En cas de divergence sur l’inter-
prétation et lapplication du présent Accord, et à défaut d’accord
entre les Parties intéressées sur la désignation d’un arbitre
unique, tout Etat intéressé aura le droit de s’adresser par voie
de requéte 4 la Cour permanente de Justice internationale. »

Ces dispositions présupposent, comme on le voit, a) qu'il
s'agisse d’un cas de divergence sur l’interprétation et l’appli-
cation de l'Accord, et 6) que ce soit à défaut d'accord
entre les Parties intéressées sur la désignation d’un arbitre
unique.

a) Que l'affaire actuelle présente un cas de divergence de
vues entre la Hongrie et la Yougoslavie sur l'interprétation
et l’application des Accords, l’introduction même de l'instance
par le Gouvernement hongrois et les défenses opposées par le
Gouvernement yougoslave permettraient difficilement de le nier.

 

35
62 A/B 68. — AFFAIRE PAJZS, CSÂKY, ESTERHAZY

Il est clair que cette divergence de vues porte, comme il
est dit dans le présent arrét au sujet de la conclusion prin-
cipale du Gouvernement hongrois, sur l’applicabilité du régime
instauré par les Accords de Paris, que le Gouvernement
hongrois, contrairement au Gouvernement yougoslave, soutient
être restreinte à certaines catégories de ressortissants hongrois
touchés par la réforme agraire en Yougoslavie, et sur le droit
qu’auraient, d’après le Gouvernement hongrois, lesdits ressor-
tissants de bénéficier du régime national yougoslave à défaut
du régime des Accords de Paris.

6) Quant au défaut d’accord préalable sur la désignation
d’un arbitre unique, seul argument qu’ait soulevé l'agent du
Gouvernement yougoslave à l’appui de son exception prélimi-
naire, il est facile d’apercevoir qu'il s’agit là et qu’il ne peut
s'agir que de la non-réalisation d’une éventualité de fait, c’est-
à-dire du cas où les Parties intéressées ne se seraient pas
entendues pour substituer à une procédure devant la Cour
permanente de Justice internationale la procédure simplifiée
d’un arbitrage devant un arbitre unique.

Toute autre interprétation des mots dont il s’agit conduirait
à y voir une condition dépendant de la volonté de l’une ou
de l’autre des Parties intéressées. On ne voit d’ailleurs pas
comment les dispositions dont il s’agit auraient pu envisager
la nécessité, pour une partie qui désire s'adresser à la Cour,
d'engager préalablement des négociations sur le choix d’un arbi-
tre, tout en déclarant que, pour sa part, elle n’y consent pas.

Pour ces diverses considérations, la Cour estime que l’objec-
tion préliminaire opposée par le Gouvernement yougoslave à
la conclusion subsidiaire du Gouvernement hongrois n’est pas
fondée et que rien, dans la présente instance, ne permet
d’écarter cette conclusion subsidiaire, comme en principe irre-
cevable.

D'autre part, sur le fond même de la conclusion subsidiaire
hongroise, et pour le cas actuel où cette conclusion est admise
par la Cour, le Gouvernement yougoslave oppose la conclusion
suivante :

« B. 5. Statuant en vertu de l’article XVII de l'Accord II
et de l’article 22 de l'Accord III de Paris, de déclarer que les
procès des trois ressortissants hongrois sont compris dans le
règlement forfaitaire des Accords de Paris et que les trois res-
sortissants hongrois ne pouvaient pas intenter des procès contre
la Vougoslavie sur la base de l’article 250 du Traité de Trianon,
mais qu’ils doivent être admis à faire valoir leurs réclamations
pour les terres expropriées par la réforme agraire yougoslave
contre le Fonds agraire. »

36
63 A/B 68. — AFFAIRE PAJZS, CSÂKY, ESTERHAZY

Tout d’abord, en ce qui concerne le fond de la conclusion
subsidiaire hongroise et à bien lire cette conclusion, il apparaît
que l’« attitude de la Yougoslavie », qui y est mentionnée,
a trait à un prétendu refus par le Gouvernement yougoslave
des indemnités dites locales aux ressortissants hongrois dont
les propriétés avaient été frappées par la réforme agraire en
Yougoslavie et qui, pour une raison quelconque, n’ont pas reçu
d’indemnité du Fonds agraire.

Cette attitude de la Yougoslavie est caractérisée par le fait
que la Yougoslavie exclut lesdits ressortissants hongrois des
indemnités dites locales, payables selon sa législation agraire
aux autres propriétaires expropriés, attitude qu'elle se croit
autorisée à prendre par les Accords de Paris.

La conclusion hongroise se réfère à cette attitude de la
Yougoslavie à l'égard de tous les ressortissants hongrois
expropriés ou, plus exactement, d’une part, aux ressortissants
hongrois dont la situation est celle des trois requérants dans
les affaires dont est appel, — et, d’autre part, à d’autres res-
sortissants hongrois qui n'auraient jamais eu l'intention de
demander autre chose que le traitement national yougoslave.

A l'égard des ressortissants hongrois dont la situation est
celle des trois requérants dans les affaires dont est appel, la
Cour fera remarquer que c’est l'interprétation et l’application
des Accords de Paris qui fournissent les raisons pour les-
quelles l’appel contre les trois sentences du Tribunal arbitral
mixte du 22 juillet 1935 n’est pas recevable devant la Cour.

La même interprétation et la même application ne sauraient
qu'être répétées en présence des mêmes cas.

En ce qui concerne des ressortissants hongrois qui n'auraient
jamais eu l'intention de demander autre chose que le régime
national, la. demande subsidiaire hongroise tend, en somme, a
voir dire et juger par la Cour que le régime national yougo-
slave est resté applicable 4 tous les ressortissants hongrois qui
ne sont pas admis devant le Fonds agraire.

En réalité, ici encore, on se trouve en présence de la même
thèse qui a été soutenue par le Gouvernement hongrois rela-
tivement à une prétendue portée restreinte des Accords de
Paris en se basant sur une certaine interprétation et applica-
tion desdits Accords. Or, c’est précisément par interprétation
et application desdits Accords que la Cour a été conduite à
écarter la thèse hongroise.

Aussi bien, si des ressortissants hongrois, pour des raisons
dont ils ont été seuls juges, n’ont pas cru devoir s'adresser en
temps utile au Fonds agraire conformément aux Accords de
Paris, ils n’ont qu’à s’en prendre à eux-mêmes.

37
64 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

Sous le bénéfice des observations qui précèdent, il convient
de remarquer que le fait que le Tribunal arbitral mixte hun-
garo-yougoslave déboute un requérant hongrois à raison de
l'application d’une disposition plutôt que d’une autre des
Accords de Paris, ce fait, ainsi que les conséquences, sans doute
regrettables, qu'il comporte, ne sauraient nullement être imputés
à la Yougoslavie: ni modifier la situation que les Accords de
Paris ont créée à l'égard des ressortissants hongrois, dont les
propriétés en Yougoslavie ont été soumises à la réforme agraire.

De l'avis de la Cour, les Accords de Paris ont eu en vue
d’assurer aux ressortissants hongrois frappés par les mesures
de la réforme agraire un régime différent, en réalité un régime
supérieur a celui que le régime national yougoslave établit a
Végard des autres ressortissants étrangers et yougoslaves.

En revanche, c’est contre le Fonds agraire que tous les res-
sortissants hongrois dont les propriétés en Yougoslavie ont été
touchées par la réforme agraire et qui désirent obtenir une
indemnité de quelque nature que ce soit, doivent présenter leurs
demandes par voie de requéte devant le Tribunal arbitral mixte.

En ce qui concerne la demande subsidiaire présentée par le
Gouvernement yougoslave et tendant 4 voir déclarer que les
trois ressortissants hongrois Pajzs, Csdky, Esterhézy doivent
être admis a.faire valoir leurs réclamations contre le Fonds
agraire, il convient de remarquer ce qui suit. Cette conclusion
se réfère en réalité aux procès que ces trois requérants ont
intentés en 1931 contre le Fonds agraire et dans lesquels le
Tribunal arbitral mixte les a déboutés pour cause de tardiveté.
Ces sentences du Tribunal arbitral mixte sont en dehors du
cadre de l’affaire qui a été soumise 4 la Cour par le Gouver-
nement hongrois. |

Pour cette raison, la Cour considère qu'il ne saurait lui
appartenir d'apprécier lesdites sentences.

En résumé, la Cour a, dans la partie du présent arrêt qui
traite de la demande en appel, exposé son interprétation des
Accords II et III de Paris en ce qui concerne les réclamations
présentées par des ressortissants hongrois à raison des _Xpro-.
priations en vertu de la réforme agraire. Étant arrivée à
la conclusion que ces Accords ont été stipulés dans l’inten-
tion de régler définitivement toutes les réclamations pouvant
résulter des réformes agraires dans les États de la Petite-
Entente, la Cour a expliqué les raisons pour lesquelles elle
estime que les ressortissants hongrois, ayant obtenu par les
Accords le droit à un traitement particulier préférentiel et

38
65 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

comportant des indemnités à verser par le Fonds agraire, ne
peuvent réclamer à leur gré des indemnités à la Yougoslavie,
cette dernière devant être mise hors de cause.

*
% *

Dans leurs conclusions, chacune des Parties en cause a
demandé à la Cour de condamner son adversaire à rembourser
les frais et débours encourus par elle dans le procès actuel.

La Cour n’estime pas qu'il y ait lieu de se départir dans la
présente instance de la règle générale résultant de l’article 64
du Statut, d’après laquelle, s’il n’en est autrement décidé par
la Cour, chaque partie supporte ses frais de procédure.

#
* *

La Cour estime que toutes autres conclusions des Parties sont
sans objet.

PAR CES MOTIFS,
La Cour,

par huit voix contre six,

1) décide que l'appel interjeté par le Gouvernement hongrois
contre les trois sentences du ‘Tribunal arbitral mixte hungaro-
yougoslave, rendues le 22 juillet 1935 dans les affaires n°s 740,
750, 747, Pajzs, Csdky, Esterhézy contre l’État yougoslave,
n’est pas recevable;

2) rejette comme mal fondée l'exception préliminaire opposée
par le Gouvernement yougoslave à la recevabilité de la
demande subsidiaire présentée par le Gouvernement hongrois ;

3) statuant sur la conclusion subsidiaire du Gouvernement
hongrois, dit que l'attitude de la Yougoslavie, à l'égard des
ressortissants hongrois frappés par les mesures concernant
la réforme agraire en Vougoslavie, a été conforme aux dispo-
sitions des Accords de Paris ;

4) rejette la conclusion subsidiaire. du Gouvernement yougo-
slave demandant à la Cour dé déclarer que les trois ressor-
tissants hongrois Pajzs, Csaky, Esterhazy doivent être admis
à faire valoir leurs réclamations contre le Fonds agraire;

5) prend acte de ce que le Gouvernement hongrois renonce à
invoquer la disposition facultative de l’article 36 du Statut
de la Cour ;

6) dit qu'il n’y a pas lieu de se départir de la règle générale de
l’article 64 du Statut de la Cour, selon laquelle chaque partie
supporte ses frais de procédure.

39
66 A/B 68. — AFFAIRE PAJZS, CSAKY, ESTERHAZY

Le présent arrét ayant été rédigé en francais et en anglais,
c’est le texte francais qui fait foi.

Fait au Palais de la Paix, 4 La Haye, le seize décembre
mil neuf cent trente-six, en trois exemplaires, dont l’un
restera déposé aux archives de la Cour et dont les autres
seront transmis respectivement au Gouvernement royal hon-
grois et au Gouvernement royal yougoslave.

Le Président de la Cour:
(Signé) Ceci. J. B. Hurst.

Le Greffier-adjoint de la Cour:
(Signé) J. JORSTAD.

MM. ANZILOTTI, NAGAOKA, HUDSON, HAMMARSKJOLD, juges,
et DE TOMCSANY1I, juge ad hoc, déclarant ne pas pouvoir se rallier
. à l'arrêt rendu par la Cour, et se prévalant du droit que leur
confère l’article 57 du Statut, joignent à l’arrét les exposés sui-
vants de leurs opinions individuelles.

Le jonkheer VAN EYSINGA, juge, déclare se rallier à l'opinion
exprimée par M. Hudson.

. (Paraphé) C. J. B. H.

(Paraphé) J. J.

40
